     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rjung@wrightlegal.net
 6   Attorneys for Plaintiff, Wilmington Trust, National Association, not in its Individual Capacity but
 7   as Trustee of ARLP Securitization Trust, Series 2014-11

 8                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
 9
10   WILMINGTON TRUST, NATIONAL                           Case No.: 2:15-cv-02295-RFB-NJK
     ASSOCIATION, NOT IN ITS INDIVIDUAL
11   CAPACITY BUT AS TRUSTEE OF ARLP
     SECURITIZATION TRUST, SERIES 2014-11,                JOINT MOTION TO EXTEND TIME TO
12                                                        FILE STIPULATION AND ORDER FOR
13                    Plaintiff,                          DISMISSAL

14       vs.

15   9796 MOUNT CUPERTINO TRUST,
     KENNETH BERBERICH AS TRUSTEE, an
16   unknown entity; VIA VALENCIA / VIA
17   VENTURA HOMEOWNER’S
     ASSOCIATION, a domestic non-profit
18   corporation; DOES I through X; and ROE
     CORPORATIONS I through X, inclusive,
19
20                    Defendants.

21
22             Plaintiff, Wilmington Trust, National Association, not in its Individual Capacity but as
23   Trustee of ARLP Securitization Trust, Series 2014-11 (“Wilmington”), Defendant, 9796 Mount
24   Cupertino Trust, Kenneth Berberich as Trustee (“Cupertino Trust”), and Defendant, Via
25   Valencia/Via Ventura Homeowners Association (“HOA”) (Plaintiff, Cupertino Trust and HOA
26   are collectively referred to as the “Parties”), by and through their counsel of record, hereby
27   submit this Motion to Extend Time to File Stipulation and Order for Dismissal.
28



                                                  Page 1 of 3
 1          Pursuant to the Minute Order entered on July 30, 2019 [ECF No. 62], the Parties are to
 2   file a Stipulation for Dismissal or a Joint Motion to Extend Time to file a Stipulation for
 3   Dismissal by September 13, 2019.
 4          At this time, the Parties are not ready to dismiss the instant action, however, progress has
 5   been made toward settlement. The Parties have all executed a Confidential Settlement and
 6   Release Agreement (the “Agreement”), but the parties still need to exchange settlement funds
 7   and record all releases required by the Agreement.
 8          WHEREFORE, the Parties jointly move for an additional sixty days to complete
 9   settlement and file their Stipulation for Dismissal.
10          Dated this 13th day of September, 2019.
11
12
     WRIGHT, FINLAY & ZAK, LLP                              AYON LAW, PLLC
13
     /s/ Rock K. Jung                                   /s/ Luis A. Ayon
14
     Robert A. Riether, Esq.                            Luis A. Ayon, Esq.
15   Nevada Bar No. 12076                               Nevada Bar No. 9752
     Rock K. Jung, Esq.                                 8716 Spanish Ridge Avenue
16   Nevada Bar No. 10906                               Las Vegas, NV 89148
17   7785 W. Sahara Ave., Suite 200                     Attorney for Defendant, 9796 Cupertino
     Las Vegas, Nevada 89117                            Trust and Kenneth Berberich as Trustee
18   Attorneys for Plaintiff, Wilmington Trust,
     National Association, not in its Individual
19   Capacity but as Trustee of ARLP Securitization IT IS SO ORDERED:
20   Trust, Series 2014-11

21
22   HALL, JAFFE & CLAYTON, LLP                         ________________________________
23                                                      RICHARD F. BOULWARE, II
     /s/ Ashlie L. Surur
                                                        UNITED STATES DISTRICT JUDGE
24   Ashlie L. Surur, Esq.
     Nevada Bar No. 11290                               DATED this 16th day of September, 2019.
25   7425 Peak Drive
     Las Vegas, NV 89148
26
     Attorneys for Defendant, Via Valencia/Via
27   Ventura Homeowner’s Association

28



                                                 Page 2 of 3
                                   CERTIFICATE OF SERVICE
 1
            I HEREBY CERTIFY that I am an employee of WRIGHT, FINLAY & ZAK, LLP; that
 2
     service of the foregoing JOINT MOTION TO EXTEND TIME TO FILE STIPULATION
 3
     AND ORDER FOR DISMISSAL was made on the 13th day of September, 2019, to all parties
 4
     on the CM/ECF service list.
 5
 6          Ashlie L. Surur   asurur@lawhjc.com, araleigh@lawhjc.com

 7          Dana Jonathon Nitz dnitz@wrightlegal.net, nlane@wrightlegal.net,
            NVefile@wrightlegal.net
 8
 9          Luis Alonso Ayon laa@ayonlaw.com, ars@ayonlaw.com, cld@ayonlaw.com,
            eem@swinjurylaw.com, lmf@ayonlaw.com, mel@ayonlaw.com, sec@ayonlaw.com,
10          vsg@ayonlaw.com
11
            Natalie C. Lehman nlehman@wrightlegal.net, lcox@wrightlegal.net,
12          NVefile@wrightlegal.net
13          Paterno C. Jurani pjurani@wrightlegal.net, lcox@wrightlegal.net,
14          NVefile@wrightlegal.net

15          Robert A Riether rriether@wrightlegal.net, NVefile@wrightlegal.net,
            tsessions@wrightlegal.net
16
17          Rock K. Jung rjung@wrightlegal.net, jcraig@wrightlegal.net,
            NVefile@wrightlegal.net
18
19
                                         /s/ Jason Craig
20                                      An Employee of WRIGHT, FINLAY & ZAK, LLP
21
22
23
24
25
26
27
28



                                             Page 3 of 3
